NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM WOLFE,                                  No. 15-35846

                Plaintiff-Appellant,            D.C. No. 1:13-cv-00227-EJL

 v.
                                                MEMORANDUM*
IDAHO DEPARTMENT OF
CORRECTIONS; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                    Edward J. Lodge, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      William Wolfe, an Idaho state prisoner, appeals pro se from the district

court’s order denying his post-judgment motion for reconsideration in his 42

U.S.C. § 1983 action alleging deliberate indifference and state law claims. We

have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th

Cir. 1993). We may affirm on any basis supported by the record. Johnson v.

Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      Denial of Wolfe’s motion for reconsideration was not an abuse of discretion

because Wolfe failed to establish any basis for such relief. See id. at 1262-63

(setting forth grounds for reconsideration under Fed. R. Civ. P. 60(b)); see also

Am. Ironworks & Erectors, Inc. v. N. Am. Constr. Corp., 248 F.3d 892, 898-99 (9th

Cir. 2001) (an untimely motion for reconsideration under Fed. R. Civ. P. 59(e)

should be considered as a Rule 60(b) motion).

      We lack jurisdiction to consider Wolfe’s contentions regarding the district

court’s order granting summary judgment because Wolfe failed to file a timely

notice of appeal or a timely post-judgment tolling motion after the district court

entered judgment on July 21, 2015. See Fed. R. Civ. P. 4(a)(1)(A); Fed. R. Civ. P.

4(a)(4); Fed. R. Civ. P. 59(e); Stephanie-Cardona LLC v. Smith’s Food & Drug

Ctrs., Inc., 476 F.3d 701, 703 (9th Cir. 2007) (“A timely notice of appeal is a non-

waivable jurisdictional requirement.”); Fiester v. Turner, 783 F.2d 1474, 1475 (9th

Cir. 1986) (untimely post-judgment motion does not suspend time to appeal from

the judgment).

                                          2                                    15-35846
      We do not consider documents and facts not presented to the district court.

See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts

not presented to the district court are not part of the record on appeal.”).

      AFFIRMED.




                                           3                                   15-35846